Citation Nr: 1520019	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  03-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disability of the bilateral upper extremities (claimed as pain in hands and arms).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2005 decision, the Board denied entitlement to service connection for the issue listed on the cover page, among others.  In June 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2005 decision and remanded the claims for readjudication.  In February 2008, the Board remanded the claims for further evidentiary development.  In January 2010, the Board denied some of the issues, but remanded the bilateral upper extremity issue for additional development.  In May 2014 and December 2014, the Board again remanded the current issue for additional development.  The claim has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current disability of the bilateral upper extremities had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a disability of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,   and 3.326(a) (2014).

The RO provided the appellant with notice in letters dated August 2001, November 2003, March 2008, and June 2009.  He was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has also fulfilled its duty to assist the Veteran.  In this case, the VA obtained VA and private treatment records, a VA examination, and medical opinions.  The agency of original jurisdiction (AOJ) also attempted to obtain records from the Social Security Administration (SSA); however, that agency reported that no records were available because they were destroyed.  Thus, further attempts to obtain records from the SSA would be futile and are, therefore, unnecessary.

The Board also notes that the Veteran's service treatment records (STRs) have  been found to be fire-related and are therefore largely unavailable, excepting several records dated from January 1944 through May 1944.  His available STRs were initially provided to the RO in 1950, before the 1973 fire at that National Personnel Records Center (NPRC).  In response to the Board's February 2008 remand instructions, the AOJ asked the Veteran in a March 2008 letter to advise VA of where he was treated in service.  He responded that he had no further information to submit.  The AOJ nevertheless submitted another request for all STRs from NPRC.  The response indicated that the records were fire-related, but that all available records were being sent.  A treatment record dated in 1944 was received.  Thus, the Board finds that all efforts to obtain any additional service treatment records have been made and that further efforts to obtain such would be futile.

When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski,       1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.       See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board next notes that the actions requested in the prior remands have been undertaken.  Additional notice was sent to the Veteran, a VA examination and addendum opinions were obtained, the Veteran was asked to identify, and authorize VA to obtain, treatment records from any private medical providers who had treated him for his claimed condition since 2002 and to indicate where he was treated for his claimed conditions in service, additional treatment records were associated with the claims file, and attempts were made to obtain SSA records and additional STRs.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,  and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking service connection for a disability of the bilateral upper extremities, which he asserts is due to activities and exposure to cold and damp conditions in service, including sleeping in foxholes.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As already noted, the Veteran's STRs are mostly unavailable.  Those that could be obtained do not document treatment for upper extremity complaints.  Post-service,  an upper extremity complaint was first documented during a January 1977 VA examination conducted in connection with the Veteran's August 1976 claim for nonservice-connected pension benefits.  On his claim application, the Veteran reported back and neck conditions, stomach trouble, dizziness, blackouts, and      high blood pressure.  However, during the VA examination, he told the examiner  that he had experienced pain in practically every body part since 1974 and that his fingers would swell and become painful.  Upon physical examination, the examiner documented no tenderness in the small finger joints and no visible swelling of the joints in the hands.  The examiner noted that grip in both hands was markedly diminished, but stated that he felt it was definitely due to poor effort.  Movement      of the shoulders, elbows, and wrists was noted to be unrestricted and without pain.  Deep tendon reflexes were normal, as was an X-ray study of the hands.

The next medical evidence of record documenting an upper extremity complaint is dated January 1991.  At that time, the Veteran presented for treatment stating he hit his right thumb about four or five months prior, and that his hand was now numb.  
An X-ray study of the right hand showed scattered degenerative changes.  In February 1992, the Veteran reported for follow-up regarding hypertension                  and complained of chronic pain from his right shoulder to his right hand, with occasional numbness.  The examiner noted degenerative joint disease and also  noted that review of the Veteran's chart showed elevated fasting blood sugar           in November 1991.  However, he noted the Veteran had no history of diabetes.  Treatment records through 2000 do not document additional complaints of upper extremity symptoms, but do document blood sugar monitoring and initiation of a diabetic diet and exercise plan.

In February 2001, the Veteran reported to a VA clinic to establish primary care,    and stated he desired treatment for hypertension and joint pain.  He reported pain in his toes, ankles, knees, lower back, and neck.  He was noted to be a poor historian, and indicated he did not remember if he had previous primary care physicians.  In May 2001, the Veteran noted pain in his wrists when describing areas of joint pain.  Physical examination revealed no cyanosis, clubbing, edema, or synovitis.  Strong hand grips and reflexes of 1+ were noted bilaterally.  The Veteran filed the instant claim for service connection that same month, stating he slept in foxholes during World War II and now had pain from head to toe, including pain and swelling in his hands, and pain in his arms.

In July 2001, the Veteran complained of pain in both hands and numbness in his fingers.  The examiner assessed him with polyarthralgia/fibromyalgia, and diabetic neuropathy.  During a rheumatology consultation in November 2001, the Veteran described a 20 year history of body aches and pain, including hand pain.  The examiner noted that an extensive connective tissue disorder work-up had been conducted and was negative.  She found no swelling, redness, or warmth of any joints.  A nerve study showed neuropathy and radiculopathy in his lower extremities.  The examiner noted that a physical examination and laboratory work-up did not reveal inflammatory joint disease and that the Veteran did not meet the criteria for fibromyalgia.  She diagnosed the Veteran with chronic pain syndrome, and instructed him to follow up with his primary care physician and neurology.

In July 2003, the Veteran reported for a neurology consultation.  He was noted         to have poorly controlled diabetes complicated with peripheral neuropathy.  The Veteran indicated his main problem was his neck and back pain, but also reported some numbness and tingling in his feet.  Upon physical examination, the examiner noted it was difficult to assess the Veteran's true strength due to precipitation of back pain.  Deep tendon reflexes in the upper extremities were normal, and no sensory deficit was noted.  The physician diagnosed the Veteran with distal lower extremity sensorimotor polyneuropathy and stated it was most likely diabetes related, but did not diagnose a condition of the upper extremities.

During medical treatment in February 2008, the Veteran described right shoulder pain that had been present for several years, as well as swelling in his hands.  The assessment was musculoskeletal pain.

In June 2009, the Veteran was afforded a VA examination in connection with his pending appeal.  The examiner found that the Veteran had peripheral neuropathy in his feet, but did not discuss his upper extremities.  He noted that the Veteran was diagnosed with diabetes but that there was no definitive date in the record for the initial diagnosis.  In June 2011, the Veteran was afforded another VA examination   in connection with the instant service connection claim.  At that time, the Veteran described exposure to extremely cold weather during service.  He stated that he was required to sleep on cold floors and that his hands were exposed to the cold.  He stated that his hands would become very numb and stiff, and would turn blue.  He stated he did not receive treatment for those symptoms.  Upon physical examination, the examiner noted depressed deep tendon reflexes and mild loss of sensation in      the hands.  She diagnosed the Veteran with mild peripheral neuropathy/peripheral polyneuropathy in the hands, and opined that it was related to his diabetes mellitus.  In a July 2014 addendum opinion, the same examiner explained that the Veteran's current neuropathy was not related to the in-service conditions he described, because he did not have symptoms and was not treated immediately following that incident, and because his symptoms started after his diabetes was diagnosed years later. 

In January 2015, in response to the Board's request to clarify the identity of the reviewer who completed the July 2014 addendum opinion, a different VA physician agreed with the 2011 and 2014 opinions, explaining that the medical records supported the Veteran's diagnosis of diabetes mellitus prior to 2000, and showed that symptoms of neuropathy began shortly after that diagnosis.  He noted that  there were no medical records within a year of military service that documented the Veteran's evaluation for complaints or physical injuries related to cold exposure.

In December 2014, the Veteran submitted photographs of his hands and a statement asserting that his claimed condition predated his diagnosis of diabetes mellitus, pointing to his complaints during the VA examination conducted in 1977.

After review of the record, the Board finds that service connection for a disability of the bilateral upper extremities is not warranted.  While the Veteran has been found to have peripheral neuropathy of his upper extremities, the preponderance of the probative evidence indicates that it is not related to service.

At the outset, the Board notes that, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.    This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran      was engaged in combat with the enemy, VA shall accept as sufficient proof of    service connection satisfactory lay or other evidence of service incurrence, if the     lay or other evidence is consistent with the circumstances, conditions, or hardships   of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, section 1154(b) serves only to lighten the evidentiary requirement for showing service incurrence of an injury or disease.  To establish service connection, there must still be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Here, the Board does not dispute the Veteran's assertion that he was exposed to generally harsh conditions, including cold and wet sleeping conditions, while stationed in France during World War II.  Rather, the Board finds that there is no probative evidence linking the Veteran's current disability to the in-service conditions he has described.  

The medical opinions of record addressing whether the Veteran's current disability is related to service are against the claim.  The 2011 examiner conducted a physical examination of the Veteran, and both the 2011 examiner and the January 2015 physician reviewed the claims file.  Further, the July 2014 and January 2015 addendum opinions contained adequate rationales for the conclusions they reached, pointing to a different cause for the Veteran's current upper extremity symptoms.  Accordingly, they are probative and persuasive.  See Nieves-Rodriguez v. Peake,   22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion to the contrary.

While the Veteran believes his current upper extremity symptoms are related to     in-service events and that his current disability is the same condition the symptoms of which he reported in 1977, as a lay person, he has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as    to symptoms but not to provide medical diagnosis).  Pain, numbness, and swelling in the extremities can have many causes, and determining the etiology of such symptoms requires medical testing and expertise.  Additionally, although the Veteran can report when he first received a formal diagnosis of diabetes, he is      not competent to provide an opinion on the typical onset of that condition and its effects.  The course of a condition such as diabetes is another complex question requiring medical expertise to determine.  In short, the Veteran's opinion as to the diagnosis and etiology of his current disability is not competent medical evidence.  The Board finds the medical opinions of record to be of significantly greater probative value on these questions than the Veteran's lay assertions.  There is no medical opinion of record linking the Veteran's current symptoms, which have been diagnosed as peripheral neuropathy, to service or, for that matter, to the symptoms of pain all over his body and finger swelling he reported in 1977, at which time a medical condition of the upper extremities was not found upon examination.

Turning to the Veteran's reports that he has experienced the same upper extremity symptoms since service or at least since 1974 and that his hands exhibited specific symptoms in service for which he did not seek treatment, the Board finds the medical evidence of record more persuasive than the Veteran's assertions, based on indications in the record that call into question the reliability of his statements.  In 1976, the Veteran was noted to be a difficult historian by a care provider who was treating him for hypertension and an esophageal burn.  The provider indicated he was unable to obtain any solid factual data from the Veteran concerning his past medical health.  In 1977, the VA examiner noted lack of effort during a physical examination of the Veteran's hands.  During a visit to establish primary VA care   in 2001, the Veteran stated he did not remember if he had previous primary care doctors, and was again noted to be a poor historian.  In the context of that evidence, the Board notes that the first time the Veteran reported that his hands were stiff, numb, and blue in service was during his 2011 medical examination, more than 60 years after separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As a final matter, the Board acknowledges that degenerative changes in the Veteran's right hand were documented in 1991, and that the all-over body pain he reports experiencing has been attributed to arthritis on several occasions.  However, the probative evidence does not reflect that arthritis in the Veteran's upper extremities was present in service or within one year following discharge from service.  Indeed, a 1977 X-ray study of the Veteran's hands was normal.

In summary, neither peripheral neuropathy nor arthritis in the upper extremities was shown in service or for many years thereafter, and the most probative evidence is against a finding that the current disability of the bilateral upper extremities is related to service.  Accordingly, service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a disability of the bilateral upper extremities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


